 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TROY N. TOERPE,                                    No. 2:18-CV-0093-TLN-DMC-P
12                        Petitioner,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    BRIAN DUFFY,
15                        Respondent.
16

17                   Petitioner, a state prisoner proceeding with retained counsel, brings this petition

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is

19   respondent’s unopposed motion to dismiss (ECF No. 13).1 Respondent argues the petition must

20   be dismissed because it was filed after expiration of the one-year limitations period. For the

21   reasons discussed below, the court agrees.

22   ///

23   ///

24   ///

25   ///

26          1
                      The matter was originally set for hearing on March 6, 2019, before the
27   undersigned in Redding, California. The matter was subsequently submitted on the record
     without oral argument pursuant to Eastern District of California Local Rule 230(c) because
28   plaintiff failed to file any opposition to respondent’s motion.
                                                         1
 1                                          I. BACKGROUND

 2                  Petitioner was convicted of second degree murder and sentenced to an

 3   indeterminate term of nineteen years to life in state prison. See ECF No. 15-1. Petitioner did not

 4   appeal his conviction or sentence. Petitioner then filed the following post-conviction actions in

 5   state court:

 6                  First Action           Shasta County Superior Court.
                                           Filed January 2, 2004.
 7                                         Denied March 10, 2004.
 8                  Second Action          Shasta County Superior Court.
                                           Filed July 22, 2004.
 9                                         Denied August 16, 2004.
10                  Third Action           Shasta County Superior Court.
                                           Filed October 28, 2004.
11                                         Denied December 28, 2004.
12                  Fourth Action          Shasta County Superior Court.
                                           Filed October 31, 2004.
13                                         Denied December 3, 2004.
14                  Fifth Action           California Court of Appeal.
                                           Filed October 21, 2010.
15                                         Denied November 10, 2010.
16                  Sixth Action           Shasta County Superior Court.
                                           Filed September 8, 2015.
17                                         Denied April 27, 2016.
18                  Seventh Action         California Court of Appeal.
                                           Filed August 16, 2016.
19                                         Denied September 22, 2016.
20                  Eighth Action          California Supreme Court.
                                           Filed July 31, 2017.
21                                         Denied December 13, 2017.
22                  See ECF Nos. 15-2 through 15-18.
23   The current federal petition was filed on January 16, 2018. See ECF No. 1.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       2
 1                                            II. DISCUSSION

 2                  Federal habeas corpus petitions must be filed within one year from the later of: (1)

 3   the date the state court judgment became final; (2) the date on which an impediment to filing

 4   created by state action is removed; (3) the date on which a constitutional right is newly-

 5   recognized and made retroactive on collateral review; or (4) the date on which the factual

 6   predicate of the claim could have been discovered through the exercise of due diligence. See 28

 7   U.S.C. § 2244(d). Typically, the statute of limitations will begin to run when the state court

 8   judgment becomes final by the conclusion of direct review or expiration of the time to seek direct

 9   review. See 28 U.S.C. § 2244(d)(1).

10                  Where a petition for review by the California Supreme Court is filed and no

11   petition for certiorari is filed in the United States Supreme Court, the one-year limitations period

12   begins running the day after expiration of the 90-day time within which to seek review by the

13   United States Supreme Court. See Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001).

14   Where a petition for writ of certiorari is filed in the United States Supreme Court, the one-year

15   limitations period begins to run the day after certiorari is denied or the Court issued a merits

16   decision. See Wixom v. Washington, 264 F.3d 894, 897 (9th Cir. 2001). Where no petition for

17   review by the California Supreme Court is filed, the conviction becomes final 40 days following

18   the Court of Appeal’s decision, and the limitations period begins running the following day. See

19   Smith v. Duncan, 297 F.3d 809 (9th Cir. 2002). If no appeal is filed in the Court of Appeal, the

20   conviction becomes final 60 days after conclusion of proceedings in the state trial court, and the
21   limitations period begins running the following day. See Cal. Rule of Court 8.308(a). If the

22   conviction became final before April 24, 1996 – the effective date of the statute of limitations –

23   the one-year period begins to run the day after the effective date, or April 25, 1996. See Miles v.

24   Prunty, 187 F.3d 1104, 1105 (9th Cir. 1999).

25                  The limitations period is tolled, however, for the time a properly filed application

26   for post-conviction relief is pending in the state court. See 28 U.S.C. § 2244(d)(2). To be
27   “properly filed,” the application must be authorized by, and in compliance with, state law. See

28   Artuz v. Bennett, 531 U.S. 4 (2000); see also Allen v. Siebert, 128 S.Ct. 2 (2007); Pace v.
                                                        3
 1   DiGuglielmo, 544 U.S. 408 (2005) (holding that, regardless of whether there are exceptions to a

 2   state’s timeliness bar, time limits for filing a state post-conviction petition are filing conditions

 3   and the failure to comply with those time limits precludes a finding that the state petition is

 4   properly filed). A state court application for post-conviction relief is “pending” during all the

 5   time the petitioner is attempting, through proper use of state court procedures, to present his

 6   claims. See Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999). It is not, however, considered

 7   “pending” after the state post-conviction process is concluded. See Lawrence v. Florida, 549

 8   U.S. 327 (2007) (holding that federal habeas petition not tolled for time during which certiorari

 9   petition to the Supreme Court was pending). Where the petitioner unreasonably delays between

10   state court applications, however, there is no tolling for that period of time. See Carey v. Saffold,

11   536 U.S. 214 (2002). If the state court does not explicitly deny a post-conviction application as

12   untimely, the federal court must independently determine whether there was undue delay. See id.

13   at 226-27.

14                   There is no tolling for the interval of time between post-conviction applications

15   where the petitioner is not moving to the next higher appellate level of review. See Nino, 183

16   F.3d at 1006-07; see also Dils v. Small, 260 F.3d 984, 986 (9th Cir. 2001). There is also no

17   tolling for the period between different sets of post-conviction applications. See Biggs v.

18   Duncan, 339 F.3d 1045 (9th Cir. 2003). Finally, the period between the conclusion of direct

19   review and the filing of a state post-conviction application does not toll the limitations

20   period. See Nino, 1983 F.3d at 1006-07.
21                   Based on the timeline of petitioner’s state court filings, outlined above, it is

22   clear the current federal petition is untimely. Even assuming every state court action was

23   properly filed without unreasonable delay and proceeding to the next highest state court, the

24   one-year limitations period expired during the nearly six-year period of time between denial

25   of petitioner’s fourth state court action in December 2004 and the filing of his fifth state

26   court action in November 2010.
27   ///

28   ///
                                                         4
 1                                       III. CONCLUSION

 2                  Based on the foregoing, the undersigned recommends that respondent’s unopposed

 3   motion to dismiss (ECF No. 13) be granted.

 4                  These findings and recommendations are submitted to the United States District

 5   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 6   after being served with these findings and recommendations, any party may file written objections

 7   with the court. Responses to objections shall be filed within 14 days after service of objections.

 8   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 9   Ylst, 951 F.2d 1153 (9th Cir. 1991).

10

11

12   Dated: June 5, 2019
                                                           ____________________________________
13                                                         DENNIS M. COTA
14                                                         UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
